Citation Nr: 1105602	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-15 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Millikan, Counsel




INTRODUCTION

The Veteran served on active military duty from February 1961 to 
February 1965.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 2007 rating decision 
by the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and a March 2010 Board remand.

This appeal was remanded by the Board in March 2010.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or 
Board remand confers upon the appellant the right to compliance 
with that order).  That remand directed the Appeals Management 
Center to request that the Veteran send in the names and 
addresses of all medical care providers, to obtain VA medical 
records from Richmond, Virginia beginning in July 2009, and to 
provide the Veteran with an examination that addressed the 
relevant medical issue regarding entitlement to automobile and/or 
adaptive equipment.  The VA medical records were obtained, an 
April 2010 letter requested the appropriate information from the 
Veteran, a May 2010 report of contact indicates that the Veteran 
stated that he did receive the April 2010 letter and did not have 
any other medical treatment to report, and a May 2010 examination 
was provided.  The Board therefore finds that there has been 
substantial compliance with its previous remand.  See D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be 
substantial compliance with the terms of a Court or Board 
remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding 
that there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, because 
such determination more than substantially complied with the 
Boards remand order).  The Board may thus proceed with 
adjudication of this appeal.  

The March 2010 Board remand also included the issue of 
entitlement to specially adapted housing.  That issue was granted 
while on remand, in an October 2010 rating decision.  
Accordingly, that issue is no longer on appeal and is not 
addressed herein.



FINDING OF FACT

The Veteran has not suffered the loss or permanent loss of use of 
one or both feet or one or both hands, permanent impairment of 
vision of both eyes, or ankylosis of one or both knees or one or 
both hips due to service-connected disability.


CONCLUSION OF LAW

The criteria for certification for automobile and adaptive 
equipment, or adaptive equipment only, have not been met.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808, 
4.63 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  This notice must be provided prior to an initial RO 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  VCAA notice requirements apply to all five elements of a 
service connection claim, including:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to 
a claimant if the error does not affect the essential fairness of 
the adjudication, such as where (1) the claimant demonstrates 
actual knowledge of the content of the required notice; (2) a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) a benefit could not have been awarded as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 
556 U.S. __ (2009).  Defective timing may be cured by a fully 
compliant notice letter followed by a readjudication of the 
claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).   A March 2007 letter provided 
the required notification, including the information and evidence 
required to substantiate a claim for entitlement to automobile 
and/or adaptive equipment, and was sent to the Veteran prior to 
initial adjudication.  Mayfield, 444 F.3d at 1333.  A July 2009 
letter provided particularized notice regarding the loss of use 
of a foot due to a service-connected disability, and was followed 
by readjudication in a September 2010 supplemental statement of 
the case.  Prickett, 20 Vet. App. at 376.  Additionally, the 
Veteran was represented by a certified veterans' service 
organization throughout the claims process.  Accordingly, VA's 
duty to notify has either has been satisfied or any deficiency 
has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Veteran's service treatment records, VA medical records, and 
identified private medical records have been obtained.   VA 
provided the Veteran with an adequate medical examination with 
respect to his claim, because it was predicated upon a review of 
the claims file, answered the relevant question, and provided a 
supporting rationale.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(noting that where VA provides the veteran an examination, that 
examination must be adequate).  There is no indication in the 
record that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  See 
Pelegrini, 18 Vet. App. at 121-22.  As there is no indication 
that any failure on the part of VA to provide additional notice 
or assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. 
Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 
Vet. App. at 486.

Eligibility for financial assistance in the purchase of an 
automobile or other conveyance and of basic entitlement to 
necessary adaptive equipment exists where a veteran, who had 
active military, naval or air service, exhibits one of the 
following as the result of service-connected disorder:  (i) loss 
or permanent loss of use of one or both feet; (ii) loss or 
permanent loss of use of one or both hands; or (iii) permanent 
impairment of vision of both eyes with central visual acuity of 
20/200 or less in the better eye with corrective glasses or 
central visual acuity of more than 20/200 if there is a field 
defect of a certain type.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 
3.808(a), (b).  For adaptive equipment eligibility only, service-
connected ankylosis of one or both knees or one or both hips is 
sufficient to show entitlement.  38 U.S.C.A. § 3901; 38 C.F.R. § 
3.808(b).

Loss of use of a hand or foot is defined as no effective function 
remaining other than that which would be equally well served by 
an amputation stump at the site of election below the elbow or 
knee with use of a suitable prosthetic appliance.  38 C.F.R. § 
3.350(a)(2).  The determination will be made on the basis of the 
actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of a foot, could be accomplished 
equally well by an amputation stump with prosthesis.  38 C.F.R. 
§ 3.350(a)(2).  Examples that constitute loss of use of a foot or 
hand include extremely unfavorable ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, 
shortening of the lower extremity of 3.5 inches or more, complete 
paralysis of the external popliteal (common peroneal) nerve and 
consequent foot drop, accompanied by characteristic organic 
changes, including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this nerve.  
38 C.F.R. § 3.350(a)(2)(a)(b); 38 C.F.R. § 4.63.

The Veteran has the following service-connected disabilities:  
right knee meniscectomy with residual instability, evaluated as 
30% disabling; right knee traumatic arthritis, evaluated as 10% 
disabling; left total knee replacement due to degenerative 
arthritis, evaluated as 30% disabling; and gastritis and 
hemorrhoids, both evaluated as noncompensable.  The Veteran is 
also receiving a total disability rating based on individual 
unemployability.  

The Veteran does not allege, and the evidence of record does not 
indicate, that his service-connected disabilities cause loss or 
loss of use of one or both hands, any impairment of vision, or 
ankylosis of the hips.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 
3.808(a), (b).  The Veteran is claiming that he has loss of use 
of his right foot and ankylosis of his knees and thus is entitled 
to automobile and/or adaptive equipment.  

In a May 2000 letter, a private physician stated that the Veteran 
could not walk or stand without the use of a scooter, wheelchair, 
or crutches, due to his knees.  VA medical records from 2000 to 
2005 indicate that the Veteran had right and left knee total knee 
replacements.  The Veteran also had a stable non-union of the 
right tibia, status-post open reduction internal fixation in 
1995, after a motor vehicle accident.  He began using a VA-issued 
scooter in 2000 due to his disabilities of the knees, right 
ankle, and shoulders, the combination of which made the use of a 
wheelchair difficult.  He began using the scooter for long 
distances but continued to use crutches for ambulation in his 
home.  Throughout this time period, he reported knee pain.  
Physical evaluations indicated limitation of motion of the 
bilateral knees.  VA medical records dated in 2006 indicate the 
Veteran wore a lift in his right shoe due to his right leg being 
shorter than his left.  The Veteran continued to experience knee 
pain and use the scooter for long distances.  When ambulating, 
there was decreased range of bilateral knee motion and sweeping 
of the right leg.  A May 2006 VA record noted the right leg was 2 
centimeters shorter than the left leg.  

VA medical records dated in 2007 indicate complaints of bilateral 
knee pain and that the Veteran continued to use a scooter for 
long distances.  There was decreased range of knee motion.  In 
July 2007, a walker was ordered for ambulation.  VA records dated 
in 2008 indicate the Veteran reported he continued to use a 
scooter for distances due to the knee pain.  There was limitation 
of motion of the bilateral knees, although a January 2008 VA 
record noted full range of motion of the knees.  In a May 2008 VA 
record, an examiner noted that the right ankle non-union fracture 
was definitely an indication for adaptive equipment because the 
combination of the Veteran's knee degenerative joint disease with 
chronic pain and the non-healing right tibial nonunion fracture 
which was causing chronic pain and limited use of his lower 
extremity, made the Veteran unstable and prone to falls and 
serious injury.  A December 2008 VA record noted there was no 
right ankle range of motion, but right knee range of motion was 
from zero to 100 degrees.  

VA medical records dated in 2009 also indicated the use of a 
scooter for long distances.  The right ankle was fixed in 
position.  There was limitation of motion of the bilateral knees, 
with full extension and flexion to 90 degrees.  The Veteran 
continued to report knee pain.  April 2009 VA records noted the 
right ankle was fixed in contracture.  It was noted that the 
extensor hallucis longus and dorsiflexors of the ankle were not 
intact.  Sensation of the foot was intact, but there was 
decreased sensation in the deep peroneal and personal nerve 
distributions.  In a May 2009 VA record, there was mild equinus 
contracture of the right foot and lost function of the extensor 
hallucis longus.  There was intact sensation of the right leg, 
but decreased sensation of the superficial personal nerve 
distribution.  The impression was stable fibrous union of the 
right tibia.  In a July 2009 VA record, it was noted that there 
was a significant leg length discrepancy.  In a November 2009 VA 
record, there was bilateral knee flexion to 90 degrees and full 
extension.  

A May 2010 VA joints examination was conducted upon review of the 
claims file.  The examiner noted the right knee total replacement 
in 2000, the left knee total knee replacement in 2003, and the 
right foot injury in 1995 in which the Veteran's foot was crushed 
between two motor vehicles.  Since that time, the Veteran had 
undergone multiple open reduction and internal fixations and 
revisions for non-unions and now has a continued fibrous nonunion 
of the tibia.  The Veteran continues to have significant pain in 
his ankle and limited range of motion.  The Veteran reported that 
he was unable to stand for more than few minutes and used a cane, 
2 crutches, a walker, and a wheelchair.  The Veteran used the 
scooter outside of the house, in the house he walked with a cane, 
but he fell frequently.  Upon examination, there was right knee 
bony joint enlargement, crepitus, deformity, edema, tenderness, 
pain at rest, weakness, locking, abnormal motion, and guarding of 
movement.  There was left knee tenderness, pain at rest, 
weakness, locking, abnormal motion, and guarding of movement.  
There was bilateral knee range of motion from zero to 90 degrees, 
with pain upon repetition.  There was right ankle ankylosis, 
which the examiner found was due to the motor vehicle accident in 
1995 and not service or the service-connected disorders.  The 
right leg was one inch shorter than the left leg.  The examiner 
diagnosed bilateral knee degenerative joint disease.  The 
examiner found that the knee disorder caused severe effects on 
chores, shopping, traveling, bathing, dressing, toileting, 
grooming, and driving, and prevented exercise, sports, and 
recreation.  The examiner noted that upon examination and review 
of the claims file, that the Veteran has permanent loss of use of 
his right foot, although he was still able to stand and pivot on 
the ankylosed right ankle, which was a result of the motor 
vehicle accident and was less likely than not related to his 
service-connected knee disabilities.  

The Board finds that entitlement to automobile and adaptive 
equipment or adaptive equipment only is not warranted.  The 
evidence of record indicates that any loss or loss of use of the 
Veteran's right foot is due to a non-service-connected chronic 
right tibia fibrous non-union, and not to his service-connected 
right knee disability.  The May 2010 VA examiner found, upon a 
review of the medical evidence of record, that although the 
Veteran had permanent loss of use of his right foot, it was due 
to his right ankle disability, which was a result of the motor 
vehicle accident and was not related to his service-connected 
knee disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (holding that it is the reasoning for the 
conclusion, not the mere fact that the claims file was reviewed, 
that contributes probative value to a medical opinion; Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical 
opinion must be supported by an analysis that the Board can 
consider and weigh against contrary opinions).  Additionally, 
although the evidence of record indicated a leg length 
discrepancy, it was not 3.5 inches.  Rather, in May 2006, the 
discrepancy was 2 centimeters and in May 2010 the discrepancy was 
one inch.  Furthermore, the evidence does not demonstrate 
ankylosis of either knee.  There was limitation of motion of the 
bilateral knees beginning in 2000, but VA medical records from 
2009 indicate flexion to 90 degrees and full extension.  VA 
records dated in 2008 indicated full range of motion of the 
bilateral knees and right knee range of motion from zero to 100 
degrees.  The evidence of record thus does not demonstrate 
entitlement to the automobile and/or adaptive equipment. 

The Board notes that the Veteran has asserted that the loss of 
use of his right foot is due to his service-connected right knee 
disability.  As a lay person, the Veteran may provide, in certain 
circumstances, competent evidence regarding etiology of a 
disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (noting that it is improper to categorically reject 
lay evidence offered to establish medical etiology or diagnosis).  
In this case, however, the issue of whether the loss of use of 
the Veteran's right foot is due to service-connected disability 
requires medical knowledge and training, as it requires the 
witness to differentiate between the residuals of a chronic 
fibrous right tibia non-union due to a motor vehicle accident and 
right knee degenerative joint disease, instability, and total 
knee replacement.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (holding that a lay witness is competent to testify to 
that which the witness has actually observed and is within the 
realm of his personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) ("When the question involved does not 
lie within the range of common experience or common knowledge, 
but requires special experience or special knowledge, then the 
opinions of witnesses skilled in that particular science, art, or 
trade to which the question relates are admissible in 
evidence.") (quoting Frye v. United States, 293 F. 1013, 1014 
(1923)).  Thus, the Veteran's allegation in this regard is not 
competent as the record does not show that he has the requisite 
medical experience and/or knowledge.  Accordingly, entitlement to 
automobile adaptive or adaptive equipment only is not warranted. 

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).




ORDER

Entitlement to automobile and adaptive equipment or adaptive 
equipment only is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


